Citation Nr: 1509757	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Seattle, Washington.

The Board remanded this appeal in November 2012 to fulfill the Veteran's request for a Board hearing.  However, the Veteran did not appear on the date the hearing was scheduled to be conducted at the RO, and he contacted the RO on that date indicating that he wanted to cancel his hearing request.  

In June 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The details of the development are addressed below.


FINDING OF FACT

For the entire period of this appeal, the Veteran's audiometric and speech recognition scores have been productive of hearing loss that is no greater than Level II in the right ear, and no greater than Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hz).  See 38 C.F.R. § 4.85.  

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100).  

In the August 2009 rating decision, service connection for bilateral hearing loss was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  An effective date of March 26, 2009 was assigned for the noncompensable evaluation. 

The report of VA examination in July 2009 reveals the diagnoses of mild to severe hearing loss of mixed type in the right hear, moderately severe hearing loss of mixed type in the left ear, and ossicular chain fixation in both ears.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
 85
47.5
LEFT
40
35
20
50
36.25

The speech discrimination score was 90 percent in the right ear, 98 percent in the left ear.  

The Veteran did not exhibit exceptional patterns of hearing impairment as described in 38 C.F.R. § 4.86.  Therefore, applying the audiology values obtained in July 2009 to the rating schedule results in a numeric designation of level II in the right ear and level I in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  

Application of the derived levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level II in the right ear with level I in the left ear results in a 0 percent rating.

The report of a private examination in July 2009 reveals the diagnoses of mild hearing loss or mixed type in the right ear and mild to moderate hearing loss of mixed type in the left ear.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
20
75
41.25
LEFT
30
30
20
45
31.25

The pure tone averages were not provided in the report, but were calculated by the Board in accordance with 38 C.F.R. § 4.85(d).  The speech discrimination score was 100 percent in each ear.  It was not stated whether these scores comply with Maryland CNC standards.  

The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.  Therefore, applying these audiology values to the rating schedule results in a numeric designation of level I in the right ear and level I in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  

Application of the derived levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level I in the right ear with level I in the left ear results in a 0 percent rating.

The report of VA examination in July 2014 reveals the diagnosis of bilateral hearing loss of sensorineural type.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
45
90
55
LEFT
40
25
30
75
43

The speech discrimination score was 96 percent in the right ear, 100 percent in the left ear.  

The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.  Therefore, applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level I in the right ear with level I in the left ear results in a 0 percent rating.

Thus, in no instance do the audiometric findings produce a compensable rating.

Although disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The rationale of the Veterans Court in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455.  

The Veteran described the effect of his hearing loss in the VA Form 9.  According to that account, he cannot hear things on a normal tone.  Examples included conversation, meetings, etc.  He noted that he must have everything turned on at a higher volume just to hear.  He described his symptoms to the July 2014 VA examiner as a gradual decrease in hearing and a very occasional ringing.  The examiner found that hearing loss, without regard to other disabilities, does not prevent an individual from obtaining employment.  She also found that the configuration and degree of hearing loss in both ears should not negatively impact daily communication if the Veteran were to use hearing aids.  With hearing aids, the Veteran should be able to hear soft and normal conversational speech in a quiet environment and may experience some difficulty hearing speech clearly when presented from a distance and/or the presence of background noise.  Without hearing aids, the Veteran should be able to hear normal to loud conversational speech clearly when presented in a quiet environment and in close proximity to the Veteran with the speaker facing the Veteran.  Background noise and distance from the speaker may increase difficulty understanding speech clearly both with and without hearing aids.  The July 2009 VA examiner found no significant occupational effects and no effect on usual daily activities.  

A private examination report of October 2009 reveals the Veteran's complaint of difficulty hearing in several listening situations such as in quiet one-on-one conversations as well as in groups and in the workplace.  The possibility was noted that the degree of hearing loss in the Veteran's case can cause a significant degree of difficulty in terms of communication.  The examiner commented that hearing aids would be a great help.  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and their effect on communication.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss.  

In sum, the criteria for a compensable disability rating for bilateral hearing loss are not met, and are not more nearly approximated than those for a 0 percent rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Moreover, this appeal arises from the Veteran's disagreement with the initial rating assigned for bilateral hearing loss after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained two medical examinations regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's November 2012 remand instructions by affording the Veteran an opportunity to attend a Board hearing, which he ultimately declined to attend.  The RO substantially complied with the Board's June 2014 remand instructions by scheduling a VA examination to evaluate the Veteran's bilateral hearing loss disability.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


